Citation Nr: 1000507	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) due to a 
military sexual assault. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), in which the benefit sought on appeal was denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD resulting from a military 
sexual trauma (MST).  He maintains that while in service, he 
was sexually assaulted by a sergeant, and he later filed a 
complaint with the Military Police and he was interviewed by 
an officer of the Criminal Investigation Division.  The 
Veteran states that he was informed by the interviewing 
officer that his complaint would become apart of his alleged 
attacker's personnel file.  He also states that a result of 
the MST, he was harassed by his peers until he was discharge 
from service.  The record shows that the Veteran was 
discharged after seven months of service, because he was a 
minor who enlisted without parental consent.  As explained 
below, the Board finds that additional notice provide to the 
Veteran and additional development is necessary prior to 
adjudication of the claim. 

First, with regard to the Veteran's claim for PTSD, although 
the RO sent Veterans Claims Assistance Act of 2000 (VCAA) 
notice letters dated in December 2006 to the Veteran, the 
letter did not specifically advised the Veteran of what 
evidence is necessary to substantiate his claim for PTSD 
based on in-service personal assault.  
It is noted that for service connection for PTSD based on in-
service personal assault or harassment, in particular, are 
somewhat unique in their evidentiary requirements, the notice 
letter needs to inform him of these nuances concerning this 
specific type of claim.  See 38 C.F.R. § 3.304(f). 

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) (3) provides that if a PTSD claim is based on 
inservice personal assault, evidence from sources other than 
the Veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may omit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

In Gallegos v. Peake, 22 Vet.App. 329 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases of alleged sexual assault VA must first inform the 
claimant that he may submit alternative forms of evidence, 
that is, evidence other than service records, to corroborate 
his account of an in- service assault, and suggest potential 
sources for such evidence.  Then, VA must assist him in the 
submission of alternative sources of evidence, by providing 
additional time for her to submit such evidence after receipt 
of the personal-assault letter and, where appropriate, by 
obtaining evidence on his behalf.  The Court has emphasized 
that in claims of service connection for PTSD based on in-
service personal assault pursuant to 38 C.F.R. § 3.304(f), 
the VA has a heightened burden of VCAA notification.  Id.  
Since the record does not reflect that the Veteran received 
such notice, a remand is required for the RO (AMC) to provide 
the veteran with a specific VCAA notice letter necessary for 
PTSD cases based on in-service personal assault or 
harassment.

Second, the RO/AMC should attempt to obtain evidence that 
corroborates the Veteran's statements regarding the alleged 
MST.  After cobbling together all the information in the 
record, it appears that the Veteran's claimed inservice 
stressor involved the following:  in or about May 1970 to 
June 1970, the Veteran was raped by Sergeant G. after he had 
passed out from drinking in the Sergeant's quarters, while he 
was assigned to Company A (Prov), United States Army Training 
Center, at Fort Ord, California.  It is noted that a response 
from the U.S. Army Crime Records Center shows that no records 
were located regarding any investigation reports relating to 
the incident described by the Veteran.  There is, however, no 
indication that the RO submitted a request to the U.S. Army 
and Joint Services Records Research Center (JSRRC) to attempt 
to verify the Veteran's alleged inservice.  The RO/AMC should 
attempt to independently verify the occurrence of the claimed 
incidents through the JSRRC and any other appropriate 
authority.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c).

Additionally, the Veteran maintains that he filed a sexual 
assault complaint against Sergeant G, which was filed in 
Sergeant G's service personnel records.  None of the 
documents contain in the record indicates a search has been 
conducted of Sergeant G's service records for any 
investigation reports related to the described incident.  If 
it is appropriate and the information is available, with 
regard to all privacy protocols, the RO/AMC should attempt to 
locate the alleged personal assault complaint in the other 
soldier's service records through any other appropriate 
authority.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c).

Third, a review of the Veteran's post-service treatment 
records shows that he has been diagnosed with several other 
mental disorders, including PTSD and depression.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court pointed out 
that a claimant cannot be held to a "hypothesized diagnosis 
- one he is incompetent to render" when determining what his 
actual claim may be and VA should consider alternative 
current conditions within the scope of the filed claim.  Id.  
The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here, as a November 2007 VA 
examination shows a diagnosis of major depressive disorder, 
and the reported history in that examination reports shows 
the Veteran describes the onset of his symptoms occurred 
during service. 

As indicated under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD, which 
includes the need for a VA examination to identify the nature 
of the disability and to provide a medical opinion on whether 
his condition is etiologically related to any aspect of his 
active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  In particular, 
it is noted that the Veteran has submitted an additional VA 
Form 21-4138 for VA to obtain his treatment records from the 
Vet Center in Portland, Maine.  Although the record contains 
a response from the initial request for treatment records 
dated April 2007, it appears that the Veteran has 
subsequently asked VA to obtain additional treatment records 
from the Vet Center.  If any identified records cannot be 
obtained, a memorandum should be included in the file 
explaining the procedures undertaken to attempt to find the 
records and why such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in- 
service personal assault or harassment.  
See also Gallegos v. Peake, supra.  In 
particular, the notice must advise the 
Veteran that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the in- service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.  

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
obtain any treatment records from Vet 
Center in Portland as noted on the VA Form 
21-4138, received on March 2009. 

If the RO/AMC is unable to locate any 
identified treatment records, then a 
memorandum of the RO/AMC efforts in 
attempting to obtain those records should 
be associated with the claims file.  

3.  The RO/AMC should submit a request to 
the JSRRC and any other appropriate records 
repository for research into corroboration 
of his claimed inservice stressors.  The 
Veteran claims the following occurred: in 
or about May 1970 to June 1970, the Veteran 
was raped by Sergeant G. after he had 
passed out from drinking in the Sergeant's 
quarters, while he was assigned to Company 
A (Prov), United States Army Training 
Center, at Fort Ord, California.

If appropriate and the information is 
available, with regard to all privacy 
protocols, the attempt to verify the 
Veteran's alleged inservice sexual trauma, 
should include a review of Sergeant G's 
service records for any sexual assault 
complaint filed against him by the Veteran.  
The JSRRC or other authority should be 
provided a copy of any information obtained 
above concerning the incidents in question.  
The RO/AMC should also follow up on any 
additional action suggested by JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, please 
prepare a report detailing the occurrence 
of any specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the Veteran's claims 
file.  If no stressors have been verified, 
then the AMC should so state in its report.

5.  The Veteran should then be afforded a 
VA psychiatric examination, conducted by 
an examiner who has reviewed the claims 
file.  The examiner should conduct all 
necessary testing and render a multi-axial 
diagnosis.

If, and only if, there is a corroborated 
in-service stressor, based upon the report 
described above in paragraph 4, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosis of PTSD is 
based upon that stressor.

For each Axis I diagnosis other than PTSD, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that such disorder is etiologically 
related to service.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

6.  The RO should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  If 
the claim remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

